PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/195,443
Filing Date: 8 Mar 2021
Appellant(s): CRESCO LABS LLC



__________________
Ayhan Mertogul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/28/2022.


Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 1/13/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

The 35  USC  § 101  rejection is hereby withdrawn. 



(2) Response to Argument




Rejection under 35 USC § 102 (a) (1)/ 35 USC § 103.

Appellant is arguing that allegedly the limitation, “a level of tetrahydrocannabinolic acid concentration that is not detectable” is not met by WO 2018/023163. The broadest reasonable interpretation of this is a level that is not detectable which could be just about any value that is in a very low amount because it depends on how sensitive of an assay is used for detection. There is NO definition anywhere in the application (originally filed specification, drawings and/or claims) for what “not detectable” actually means. Since “not detectable” reads on any relatively low value, then clearly any low value of tetrahydrocannabinolic acid could be interpreted as “not detectable” depending on the assay used, thus the reference teaching 0.001% level is not detectable depending on the assay. 

Appellant argues that allegedly WO defines 0.001 % as detectable. But, WO in fact does teach 0.001 % also as the limit between what is detectable and what is not detectable. This is not agreed with since it is noted that “a level of tetrahydrocannabinolic acid concentration” is so vague on its face and it is never defined in the instant specification what “a level of tetrahydrocannabinolic acid concentration that is not detectable”, actually is or how to quantify it. 

Appellant argues that allegedly Karelis states that these cannabinoids (of which THCA is one) may be present in an amount from 0.001 % to 30 % by weight of the composition. Appellant argues that this would be detectable but the problem with this reasoning is there is also a discrepancy as to what is and what is not detectable. THC is claimed at of at least 60 % by weight and disclosed in WO (Karelis) as up to 90 %, thus clearly the amount of THC was clearly contemplated, see paragraphs 37 and 41. Clearly there is plenty of support for these amounts. 

In paragraph 59 of Karelis (WO), it clearly states that “[i]t will be appreciated that, as the Cannabis extract is derived from nature, the amount of each component may vary in some cases by +/- 10 %, +/- 25% or +/- 50%”. 

Thus, clearly the discrepancy between “a level of tetrahydrocannabinolic acid concentration that is not detectable” and 0.001 % whether it is detectable or not, really is relative and subjective to each and every one of us differently and further there is clearly recognized experimental error in WO. 

Rejection under 35 USC § 103.

It would have been obvious for one having ordinary skill in the art at the time the invention was made to not use THCA in the formulation since THCA is not psychoactive. THC is the cannabinoid that is psychoactive since it has been decarboxylated so there is no reason why one having ordinary skill in the art would put THCA which is NOT psychoactive into a cannabis oil personal vaporizer formulation. Appellant even states on page 14 of the Brief, that “this structural characteristic is crucial to the claimed composition’s use in liquid vaporizers because crystalline compositions will not work properly in a liquid vaporizer”. While this is noted, it is also noted that one of ordinary skill in the art would have no reason to add any THCA to the composition which is designed and will be going into a personal vaporizer to deliver the user psychoactive effects.

Appellant also argues that allegedly the claimed amounts of THC, CBD, CBN, CBC and CBG were never pointed out in the reference. First of all, on page 6 of WO it is made clear that the cannabinoid fraction (which all of these are) can be present from about 0.001 wt. % to about 60 % wt. which in and of itself covers all of the claimed limitations. THC is noted as being able to be used at 99 wt. %., see page 8. Clearly on page 8 of WO, CBG, CBD, and CBN are all clearly indicated as being used at much more than the claimed amounts. At least 10.35 % wt. of the extract (cannabis oil) is terpenes. Beta-myrcene (terpene) is at 0-40 % of the extract, see page 10, paragraph 47.

Regarding the previous patent allowance of the parent case, the patentability of a product does not depend solely on how it is made since a product can be made by more than one process. Thus, simply because the method of making the claimed product was found patentable does not mean that the product is also patentable since the product could have been made by a different process than what was claimed in the allowed patent which is not patentable as explained herein.  

Appellant argues that allegedly the presence of detectable levels of THCA results in crystallization of the composition upon standing whereas a lack of detectable levels of THCA in the claimed composition allows the claimed composition to remain in the liquid state but it is already obvious to one having ordinary skill in the art for the above reasons NOT to add in THCA since it has no psychoactive effects on a human and thus no one of ordinary skill in the art would be interested in adding it to the cannabis oil composition in the first place since it has no useful purpose in the composition. 

Appellant also argues that allegedly Franklin does not help the rejection and the resulting argument because allegedly the actual reasoning for wanting to reduce the level of THCA in the composition to an undetectable level as explained hereinabove is not related to whether the THCA is psychoactive, but rather to prevent crystallization of the composition upon standing, which changes the structure and improves the functionality of the composition. Therefore, the examiner’s rationale for combining Karelis with Franklin respectfully does not apply. Because Franklin neither discloses nor suggests anything in regard to a composition having levels of THC of at least 60% wt in combination with the recited levels of the other recited cannabinoids WHILE AT THE SAME TIME eliminating detectable levels of THCA from the composition, it follows that a person having ordinary skill in the art would not look to Franklin for guidance in formulating the claims of the current invention.

Franklin was merely cited as evidence that THCA is NOT a psychoactive compound and that THC is the psychoactive compound and that when heat is applied to THCA, the THCA is decarboxylated to THC which is psychoactive thus making it obvious to want to have THC levels which are detectable and the THCA levels undetectable since the user of the cannabis oil (usually someone trying to get high) gets high off the THC, NOT the THCA thus making it clearly obvious to remove the THCA since it does NOT make you high.

Obviousness to a limitation in a rejection does not need to be based upon the reason that the appellant included the limitation and thus obviousness can be based upon a different rationale for combining references than what appellant used the compound for.

The declaration of David Sanchez is noted, but it reiterates all of the arguments presented above and offers no reason or arguments as to why the examiner’s logic in adding only THC and NO THCA for it’s psychoactive effect is allegedly wrong. 

Appellant argues lastly that allegedly Table 2 contains entries for “linalool” and “acimene” as low as 0.0005 % by weight and then argues that this is a lot less than lower than 0.001 % which is undetectable. Appellant then concludes that this is not internally consistent. While this is noted, it is also noted that WO teaches what it teaches and it does teach the threshold of 0.001 % as detectable versus non-detectable thus it is clear that in the very least it would have been obvious to use less than 0.001 %. 





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Michael Meller
Primary examiner 

/MICHAEL V MELLER/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        

Conferees:

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655                                                                                                                                                                                                        
/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656

                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.